COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re Zak Nakhoda, James Wesselski, Kenneth Chambers, Philip
                          Spotts, The Structural Alliance, Wesgroup Consulting, LLC, and The
                          Mission Group

Appellate case number:    01-15-00695-CV

Trial court case number: 2010-25885

Trial court:              80th District Court of Harris County

         On August 14, 2015, relators, Zak Nakhoda, James Wesselski, Kenneth Chambers,
Phillip Spotts, The Structural Alliance, Wesgroup Consulting, LLC, and The Mission Group,
filed a petition for writ of mandamus in this Court challenging the trial court’s order of August
12, 2015. On the same day, this Court granted relators’ motion for emergency relief and stayed
the August 12th order insofar as it compelled production of relators’ W-2 and IRS Form 1099s
from 2008 to the present. We also requested that a response be filed by September 4, 2015. On
September 3, 2015, real parties in interest, Underwriters at Lloyds of London, Gulf Coast Claims
Service, Pat Donovan, John Andres, and Rankin Road, Inc., filed a motion for extension of time
to file a response to the petition.
        To allow the new judge, the Honorable Debra Ibarra Mayfield, to reconsider the August
12th order, we abated this proceeding until September 25, 2015, requested the trial court to file a
supplemental clerk’s record on or before September 25, 2015, containing any order issued by the
Hon. Debra Ibarra Mayfield with respect to her reconsideration of the order of August 12, 2015,
and we ordered real parties in interest to file their response by October 2, 2015.
       On October 1, 2015, the real parties filed a motion requesting an extension of the
abatement and requested an extension of time to file their response. On October 2, 2015, a
supplemental clerk’s record was received, containing two orders, but neither order addressed the
question whether the trial judge had reconsidered the order of August 12, 2005. This does not
comply with our order because it does not contain any order concerning Judge Ibarra Mayfield’s
decision whether to reconsider the August 12, 2015 order.
       Accordingly, we grant the trial court clerk an extension until October 20, 2015 to file a
supplemental clerk’s record containing an order that the trial judge either (1) has revised or
withdrawn the August 12, 2015 order, or (2) declines to reconsider the August 12, 2015 order.
Furthermore, we grant the real parties’ request for extension until October 20, 2015. This
proceeding will remain abated until October 20, 2015, or until after a supplemental clerk’s record
and real parties’ response are filed.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: October 6, 2015